Exhibit No. 44/08 IAMGOLD’s Cash Bid for Euro Ressources to Close November 21, 2008 Toronto, Ontario, October 24, 2008 – IAMGOLD Corporation (“IAMGOLD”) announced today that the French Autorité des marchés financiers ("AMF"), disclosed the final calendar of the tender offer (“Offer”) to acquire all the outstanding shares of Euro Ressources S.A. (“Euro”) in an all cash Offer representing €1.20 per share. The public Offer opened on October 6, 2008 and will close on November 21, 2008. Joseph Conway IAMGOLD President & CEO said, "Since the opening of the Offer the gold price has declined by 14% and the key gold equity benchmark, the S&P/TSX Gold Index, has declined 45%. In today’s volatile market conditions our all cash Offer, more than ever, provides maximum liquidity through a significant premium to Euro shareholders1. I am convinced that Euro shareholders will seize upon this opportunity.” Euro shareholders will receive from their depositary bank the necessary documentation allowing them to tender to the Offer. Terms of the Offer: · The Offer opened on October 6, 2008 and will close on November 21, 2008. · Shareholders of Euro are to receive €1.20 per share in cash which represents a premium of 30% based on the closing price of Euro shares on Euronext on August 28, 2008, which is the last trading day of Euro prior to the filing of the draft tender offer in France with the AMF. · The Offer is for all outstanding Euro shares and for any shares issuable upon the exercise of subscription options. Based on publicly available information, Euro’s capital structure currently consists of approximately 60.6 million shares and up to 1.9 million shares issuable upon the exercise of granted options. · The Offer is conditional upon IAMGOLD holding a minimum of 50% plus one share of Euro's capital and voting rights, calculated on a diluted basis upon closure of the Offer. IAMGOLD indirectly holds 4.9% of Euro and combined with the 2.4% lock-up agreement announced on October 8, 2008, IAMGOLD controls approximately 7.3% of Euro’s common shares outstanding. This news release does not constitute an offer or a solicitation to any person in any jurisdiction in which such offer or solicitation is unlawful. The offer referred to herein is not being made or directed to, nor will deposits of shares be accepted from or on behalf of, shareholders in any jurisdiction in which the making or acceptance of such offer would not be in compliance with the laws of such jurisdiction. The offer is extended in Canada via an application requesting exemptive relief from Canadian take-over bid requirements. 1The offer price represents a premium of 30% based of Euro's last closing price before filing of the Offer. 1 Copies of the IAMGOLD information note on the Offer, approved by the AMF, and of the document containing other information relating to the legal, financial and accounting characteristics of IAMGOLD are available free of charge from: § IAMGOLD Corporation: 401 Bay Street, Suite 3200, PO Box 153, Toronto (Ontario) Canada, M5H 2Y4 § Société Générale: CAFI/GCM/SEG, 75886 Paris Cedex 18, France These documents are also available on the AMF website at www.amf-france.org. The information note and a translation into English may be consulted on IAMGOLD's website at www.iamgold.com and under IAMGOLD's profile on SEDAR at www.sedar.com. The offer documents, relating to the Canadian offer are available free of charge from: IAMGOLD Corporation: 401 Bay Street, Suite 3200, PO Box 153, Toronto (Ontario) Canada, M5H 2Y4 These documents are also available on IAMGOLD website www.iamgold.com and and SEDAR website www.sedar.com (IAMGOLD and Euro section) ABOUT IAMGOLD IAMGOLD is the top mid-tier gold producer, with annual production of close to 1 million ounces from eight different gold operations located in North America, South America and Africa.
